                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MOTHER MILLER, et al.              :            CIVIL ACTION
                                   :
             v.                    :
                                   :
THE GLEN MILLS SCHOOLS, et al.     :             NO. 19-1292


                             MEMORANDUM

Bartle, J.                                       December    17, 2019

          Plaintiffs Mother Miller, on behalf of Billy Miller as

his parent and natural guardian, and Charlie Jones bring this

action individually and on behalf of all others similarly

situated against defendants The Glen Mills Schools (“Glen

Mills”) and John Does 1-100 under 42 U.S.C. § 1983 for

violations of the Fourth, Eighth, and Fourteenth Amendments to

the Constitution of the United States.    They also assert

supplemental state law claims of negligence, intentional

infliction of emotional distress, negligent infliction of

emotional distress, and negligent supervision.    Plaintiffs seek

damages as well as declaratory and injunctive relief.

          Before the court is the motion of Glen Mills to strike

and dismiss plaintiffs’ class action allegations under Rules

12(f) and 23(d)(1)(D) of the Federal Rules of Civil Procedure

and to dismiss portions of plaintiffs’ complaint for failure to

state a claim for relief under Rule 12(b)(6).
                                    I

           The following facts are alleged in the complaint and

are taken as true for present purposes.      Glen Mills is a registered

non-profit Pennsylvania corporation located in Glen Mills,

Pennsylvania.    It served as a custodial facility and school for the

placement of juvenile court-adjudicated boys, aged twelve to

eighteen, and other at-risk boys.       It was funded in large part by

the Commonwealth of Pennsylvania and other governmental

jurisdictions to provide services mandated by state law for

children who have been adjudicated as delinquent in juvenile court.

Defendants “John Does 1-100” are former managers, administrators,

supervisors, teaching staff, medical staff, and others who have

been employed or were under the control of Glen Mills.

          Plaintiff Billy Miller (“Miller”), through his mother,

alleges that in 2016, at the age of sixteen, he was sent to Glen

Mills as a result of a court adjudication.      During the several

months that Miller was at Glen Mills, Miller experienced “frequent

beatings, slamming against the walls, and punching by staff and

fellow residents.”   He was pulled out of bed, thrown on the floor,

and spat upon.    Miller’s mother requested and obtained a transfer

of Miller from Glen Mills to a different program.      When she picked

him up at the school, he had a broken nose after being punched by a

staff member.



                                  -2-
             Charlie Jones (“Jones”) alleges that in 2018, at the age

of seventeen, he was sent to Glen Mills as a result of a probation

violation.    While at Glen Mills, he “experienced or saw beatings,

slamming against the walls, and punching by staff and fellow

residents.”    Jones suffered three broken ribs from an assault by

three staff members.    Staff members also encouraged Jones to engage

in a physical altercation with another resident which resulted in

Jones sustaining “large bruises and welts.”    Jones was denied

medical treatment and was told to lie about the source of his

injuries.

             Plaintiffs bring this action on behalf of themselves as

well as “[h]undreds, and possibly thousands of boys [who] have

attended [Glen Mills] and been subjected to widespread abuse

occurring at the School.”    Plaintiffs aver that Glen Mills and its

staff created a culture of violence and intimidation through the

systemic use of excessive force, threats of longer sentences for

those who report abuse, and detention beyond commitment dates for

those students with injuries that would be noticed upon release

from the school.    Plaintiffs point to instances of physical abuse

documented by the Pennsylvania Department of Human Services

(“PA-DHS”) and a 2001 report from the Utah Division of Youth

Corrections evaluating placements at Glen Mills and documenting

physical abuse at the school.    In 2018, the Department of Human

Services of the City of Philadelphia accepted a “corrective action

                                  -3-
plan” from Glen Mills after counselors attacked a Philadelphia

child.   The complaint also states that in 2018, two Glen Mills

counselors were arrested and charged by the Pennsylvania State

Police with aggravated assault, simple assault, and reckless

endangerment.   Plaintiffs assert that all class members were

subject to a pattern or practice of similar abuse.

                                 II

           We begin with defendants’ motion to strike and dismiss

plaintiffs’ class allegations under Rule 23(c)(1)(A) and (d)(1)(D)

of the Federal Rules of Civil Procedure.1   See Bell v. Cheswick

Generating Station, No. 12-929, 2015 WL 401443, at *1 (W.D. Pa.

Jan. 28, 2015); Semenko v. Wendy’s Int’l, No. 12-0836, 2013 WL

1568407, at *1 (W.D. Pa. Apr. 12, 2013).    Rule 23(c)(1)(A) provides

that “[a]t an early practicable time after a person sues or is sued

as a class representative, the court must determine by order

whether to certify the action as a class action.”    Under subsection

(d)(1)(D) of that rule, a court may issue orders to “require that

the pleadings be amended to eliminate allegations about

representation of absent persons and that the action proceed

accordingly.”




1. Defendants also reference Rule 12(f), which provides that
the court may strike from any pleading “an insufficient defense
or any redundant, immaterial, impertinent, or scandalous
matter.” That Rule seems inapplicable here.
                                 -4-
             Plaintiffs bring this lawsuit as a putative class action

under Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil

Procedure.    They seek to certify a class of “[a]ll persons who have

attended The Glen Mills Schools and who suffered physical abuse or

are at risk of suffering physical abuse.”2     Plaintiffs have

reserved the right to amend this class definition or to create

subclasses after discovery.     Although the complaint identifies one

proposed class, plaintiffs explain that they will seek to certify a

class for injunctive and declaratory relief under Rule 23(b)(2) as

well as a class seeking damages pursuant to Rule 23(b)(3).

             A court may grant a motion to dismiss or strike class

allegations before discovery only where “the complaint itself

demonstrates that the requirements for maintaining a class action

cannot be met.”    Landsman & Funk PC v. Skinder-Strauss Assocs., 640

F.3d 72, 93 n.30 (3d Cir. 2011) (citing Rios v. State Farm Fire &

Cas. Co., 469 F. Supp. 2d 727, 740 (S.D. Iowa 2007)).     However,

such cases are the “rare few.”     See id.   To determine if the

requirements of Rule 23 have been satisfied, a district court must

conduct a “rigorous analysis.”     Id. at 93 (quoting In re Hydrogen

Peroxide Antitrust Litig., 552 F.3d 305, 309 (3d Cir. 2008)).      “In

most cases, some level of discovery is essential to such an

evaluation.”    Id.   Thus, generally class action allegations are




2.   The class excludes employees and contractors of Glen Mills.
                                   -5-
properly evaluated after the parties have had an opportunity to

conduct class discovery and a motion for class certification has

been filed.3   See, e.g., Goode v. LexisNexis Risk & Info. Analytics

Grp., 284 F.R.D. 238, 244 (E.D. Pa. 2012); P.V. ex rel. Valentin v.

Sch. Dist. of Phila., No. 11-04027, 2011 WL 5127850, at *3 (E.D.

Pa. Oct. 31, 2011); Korman v. Walking Co., 503 F. Supp. 2d 755,

762-63 (E.D. Pa. 2007).

          With that standard in mind, we turn to the merits of

defendants’ motion.   Class certification may only be granted if the

four requirements of Rule 23(a) of the Federal Rules of Civil

Procedure are satisfied:

          (a) Prerequisites. One or more members of a
          class may sue . . . as representative parties
          on behalf of all members only if

                (1) the class is so numerous that joinder
                of all members is impracticable;

                (2) there are questions of law or fact
                common to the class;


3. The authority cited by defendants is not to the contrary.
In Landsman, the Court of Appeals vacated orders of the district
court dismissing three class actions before discovery and the
filing of motions for class certification on the grounds that
the court’s class certification analysis had been “conclusory”
and “premature” and remanded for further proceedings. 640 F.3d
at 93-95. In Thompson v. Merck & Co., the district court
granted a motion to strike class action allegations but only
after the parties had conducted discovery and plaintiffs had
failed to file a timely motion for class certification.
No. 01-1004, 2004 WL 62710, at *2 (E.D. Pa. Jan. 6, 2004). And
in Bell, the district court granted a motion to strike class
allegations before discovery but granted plaintiffs leave to
amend the class definition in their complaint. 2015 WL 401443,
at *1-2, 7.
                                 -6-
                 (3) the claims or defenses of the
                 representative parties are typical of the
                 claims or defenses of the class; and

                 (4) the representative parties will
                 fairly and adequately protect the
                 interests of the class.

The elements of this four-part test are commonly referred to as

“numerosity,” “commonality,” “typicality,” and

“representativeness.”

           Defendants first contend that plaintiffs’ class

allegations under Rule 23(b)(3) must be stricken because plaintiffs

have not sufficiently alleged an ascertainable or definitive class.

See Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 592–93 (3d Cir.

2012).   The ascertainability inquiry is two-fold, requiring a

plaintiff to show that:   (1) the class is “defined with reference

to objective criteria”; and (2) there is “a reliable and

administratively feasible mechanism for determining whether

putative class members fall within the class definition.”    Hayes v.

Wal-Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013).

Ascertainability is “a relatively simple requirement.”   Byrd v.

Aaron’s Inc., 784 F.3d 154, 161 (3d Cir. 2015).   However, a

putative class action “will founder if the only proof of class

membership is the say-so of putative class members or if

ascertaining the class requires extensive and individualized

fact-finding.”   Hayes, 725 F.3d at 356.



                                 -7-
             To date, there has been no discovery.   On the current

record, the court cannot determine whether a class of boys who

attended Glen Mills and who suffered physical abuse is

ascertainable as a Rule 23(b)(3) class.    Accordingly, defendants’

motion to strike or dismiss on ascertainability grounds is

premature.

             Defendants also contend that the court should strike or

dismiss plaintiffs’ allegations regarding their proposed class

seeking damages relief under Rule 23(b)(3) because damages cannot

be computed on a class-wide basis and common issues will not

predominate over individual issues.4    Rule 23(b)(3) requires that

“the court find[] that the questions of law or fact common to class

members predominate over any questions affecting only individual

members, and that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.”

The predominance requirement of Rule 23(b)(3) “tests whether

proposed classes are sufficiently cohesive to warrant adjudication

by representation.”    In re Hydrogen Peroxide, 552 F.3d at 310–11

(quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997)).



4. Defendants also move to strike plaintiffs’ class action
allegations on commonality grounds. The Rule 23(a) commonality
requirement is considered incorporated into the “more stringent”
Rule 23(b)(3) predominance requirement and therefore we “analyze
the two factors together, with particular focus on the
predominance requirement.” See Sullivan v. DB Investments,
Inc., 667 F.3d 273, 297 (3d Cir. 2011) (internal citations and
quotation marks omitted).
                                  -8-
Thus, predominance requires the court to make a determination that

“[i]ssues common to the class . . . predominate over individual

issues.”   In re Prudential Ins. Co. Am. Sales Practice Litig., 148

F.3d 283, 313–14 (3d Cir. 1998).    This determination requires a

“rigorous assessment of the available evidence and the method or

methods by which plaintiffs propose to use the evidence to prove”

these elements.   In re Hydrogen Peroxide, 552 F.3d at 312.    “If

proof of the essential elements of the cause of action requires

individual treatment, then class certification is unsuitable.”

Newton, 259 F.3d at 172.

           A class seeking monetary relief under Rule 23(b)(3) is

not precluded simply because individual class members suffered

different injuries in a situation where liability flows from an

official policy or widespread practice or custom of the defendant.

As our Court of Appeals has stated, “the focus of the predominance

inquiry is on whether the defendant’s conduct was common as to all

of the class members, and whether all of the class members were

harmed by the defendant’s conduct.”      Sullivan v. DB Invs., Inc.,

667 F.3d 273, 298 (3d Cir. 2011).    Plaintiffs have alleged that the

class members’ injuries arise from common policies or practices

promulgated by defendants’ management, including the school’s

failure to train, supervise, and discipline its staff, its

indifference to abuse and violence, and its efforts to cover up or

otherwise impede investigation of abuse.     Such allegations are

                                   -9-
sufficient at this stage of the action to move forward.   Assuming

questions of law or fact common to the class predominate,

individualized damage assessments can be made in separate damages

trials or other proceedings.   See Neale v. Volvo Cars of N. Am.,

LLC, 794 F.3d 353, 375 & n.10 (3d Cir. 2015).   As stated above, the

predominance inquiry requires a “rigorous assessment of the

available evidence.”   In re Hydrogen Peroxide, 552 F.3d at 312.

Without the benefit of at least some discovery, we are unable to

conduct such analysis and any determination regarding predominance

would be premature.

          We turn now to defendants’ motion to dismiss and strike

as to plaintiffs’ putative class seeking injunctive and declaratory

relief under Rule 23(b)(2).5   Plaintiffs ask for “declaratory and

injunctive relief, and a writ of mandamus to compel Defendants to

meet their obligations under [Pennsylvania law] . . . on both a

historical and going-forward basis.”   They also seek “to compel

Defendants to make a complete disclosure of all records and

information in their possession, custody or control during the time

period from January 1, 2000 to the present pertaining to the abuse

of children and students at the School.”   Plaintiffs further




5. Ascertainability is not a requirement for certification of a
Rule 23(b)(2) class seeking only injunctive and declaratory
relief. Shelton v. Bledsoe, 775 F.3d 554, 563 (3d Cir. 2015).

                                -10-
include a general request for “appropriate injunctive,

declaratory, and other equitable relief.”

           Under Rule 23(b)(2), plaintiffs may proceed with a class

for injunctive and/or declaratory relief if “the party opposing the

class has acted or refused to act on grounds that apply generally

to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.”

Defendants assert that plaintiffs lack standing to pursue claims

for injunctive relief because plaintiffs’ detentions at Glen Mills

ended prior to the filing of their complaint and Glen Mills is now

closed.6   See Richardson v. Bledsoe, 829 F.3d 273, 278 (3d Cir.

2016) (citing Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.,

Inc., 528 U.S. 167, 185 (2000)).   To determine whether plaintiffs

have standing to seek injunctive relief, we consider whether they

can “show that [they are] likely to suffer future injury from the

[defendants’] conduct.”   Id. (citing McNair v. Synapse Grp. Inc.,

672 F.3d 213, 223 (3d Cir. 2012)).      If standing is lacking, this

court does not have subject matter jurisdiction as there is no

“[c]ase” or “[c]ontrovers[y].”   See U.S. Const. art. III, § 2.



6. Defendants also assert that plaintiffs cannot maintain a
class under Rule 23(b)(2) because plaintiffs seek monetary
damages that are more than incidental to their request for
injunctive and declaratory relief. Plaintiffs have clarified
that they intend to seek certification of a separate class for
any damages claims under Rule 23(b)(3), not (b)(2). Thus,
defendants’ argument fails.

                                 -11-
          To the extent that plaintiffs seek injunctive relief to

compel defendants to disclose prior student records, that is a

matter that can be handled through the normal course of discovery.

As for any efforts to compel defendants to report abuse on a

“going-forward basis,” plaintiffs lack standing to pursue such

relief now that Glen Mills is closed as stated in the complaint.

Although plaintiffs have asserted that Glen Mills may reopen, we

cannot permit claims for injunctive relief to proceed based on

speculation.   See, e.g., Lujan v. Defs. of Wildlife, 504 U.S. 555,

564 & n.2 (1992).   Plaintiffs also lack standing to pursue

injunctive relief for past instances of abuse because they cannot

show a cognizable risk of future harm.   See, e.g., Sec. & Exch.

Comm’n v. Gentile, 939 F.3d 549, 556 (3d Cir. 2019); McNair, 672

F.3d at 225-26.   The proper remedy for the alleged prior abuse is

monetary damages.   See id.

          In conclusion, defendants’ motion to dismiss and strike

plaintiffs’ class action allegations seeking damages under Rule

23(b)(3) will be denied without prejudice to defendants’ right to

challenge any future motion for class certification.   The motion

will be granted as to plaintiffs’ class action allegations seeking

injunctive and declaratory relief under Rule 23(b)(2) as plaintiffs

lack standing.




                                -12-
                                 III

          In Count I of the complaint, plaintiffs allege that

defendants violated their rights under 42 U.S.C. § 1983 pursuant to

the Fourth, Eighth, and Fourteenth Amendments to the United States

Constitution to be free from physical abuse and unreasonable or

excessive force and to be protected from harm.     Defendants have

moved to dismiss this count for failure to state a claim under Rule

12(b)(6) to the extent that it alleges a violation of the Fourth

Amendment and the due process clause of the Fourteenth Amendment.

For purposes of a motion under Rule 12(b)(6), we accept all

well-pleaded facts as true and draw all inferences in the light

most favorable to the plaintiff.       See Phillips v. Cty. of

Allegheny, 515 F.3d 224, 233 (3d Cir. 2008); Umland v. PLANCO

Fin. Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008).

          The protections of the Fourth Amendment and the Eighth

Amendment, while initially applicable only to the federal

government, are now applicable to the states since they have

been incorporated by the due process clause of the Fourteenth

Amendment.   See Timbs v. Indiana, 139 S. Ct. 682, 686-87 (2019);

Mapp v. Ohio, 367 U.S. 643, 655 (1961).       Glen Mills has not

disputed that, during the relevant time period, it was a state

actor to which § 1983 applies.

          Plaintiffs concede that their claim under the Fourth

Amendment fails and have agreed to withdraw it.     Accordingly, we

                                 -13-
will grant as unopposed the motion of defendants to dismiss

plaintiffs’ Fourth Amendment claim.

            In order to maintain a § 1983 claim, “a plaintiff must

show that the defendant deprived him of a right or privilege

secured by the Constitution or laws of the United States while

acting under color of state law.”   Williams v. Borough of West

Chester, 891 F.2d 458, 464 (3d Cir. 1989).   Analysis of a § 1983

claim begins by identifying the “exact contours of the underlying

right said to have been violated” and then determining “whether the

plaintiff has alleged a deprivation of a constitutional right at

all.”   Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (quoting

Cty. of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).    Under

the “more-specific provision rule,” any constitutional claim

“covered by a specific constitutional provision” must be analyzed

under the standard appropriate to that specific provision and not

under the more general rubric of substantive due process under the

Fourteenth Amendment.   Lewis, 523 U.S. at 843–44 (internal

citations omitted).

            The Eighth Amendment to the United States Constitution

prohibits the infliction of “cruel and unusual punishments.”    U.S.

Const. amend. VIII.   This Amendment has been interpreted to

prohibit conduct that constitutes an “unnecessary and wanton

infliction of pain” or that is “repugnant to the conscience of

mankind.”   Estelle v. Gamble, 429 U.S. 97, 105–06 (1976).    To state

                                 -14-
a claim for relief, a plaintiff must allege “acts or omissions

sufficiently harmful to evidence deliberate indifference.”      Id. at

106.   Our Supreme Court has made clear that “[a]n examination of

the history of the Amendment and the decisions of this Court

construing the proscription against cruel and unusual punishment

confirms that it was designed to protect those convicted of

crimes.”   Ingraham v. Wright, 430 U.S. 651, 664 (1977).      Thus, in

Ingraham, the Court held that the Eighth Amendment did not apply to

the paddling of children as a means of maintaining discipline in

public schools.    Id.

             The Supreme Court again examined the interplay between

Eighth and Fourteenth Amendment claims in Whitley v. Albers, 475

U.S. 312 (1986).    There, a prisoner shot in the leg during a prison

riot filed both Eighth Amendment and Fourteenth Amendment

substantive due process claims against prison officials.      475 U.S.

at 314-15.    The Court rejected the prisoner’s Fourteenth Amendment

due process claim:

             [T]he Eighth Amendment, which is specifically
             concerned with the unnecessary and wanton
             infliction of pain in penal institutions,
             serves as the primary source of substantive
             protection to convicted prisoners in cases
             such as this one, where the deliberate use of
             force is challenged as excessive and
             unjustified. It would indeed be surprising
             if, in the context of forceful prison security
             measures, “conduct that shocks the conscience”
             or “afford[s] brutality the cloak of law,” and
             so violates the Fourteenth Amendment, were not
             also punishment “inconsistent with

                                  -15-
          contemporary standards of decency” and
          “‘repugnant to the conscience of mankind,’” in
          violation of the Eighth. . . . Because this
          case involves prison inmates rather than
          pretrial detainees or persons enjoying
          unrestricted liberty we imply nothing as to
          the proper answer to that question outside the
          prison security context by holding, as we do,
          that in these circumstances the Due Process
          Clause affords respondent no greater
          protection than does the Cruel and Unusual
          Punishments Clause.

Id. at 327 (internal citations omitted).

          Plaintiffs point out that, under Pennsylvania law, an

adjudication of delinquency is not a criminal conviction.   42 Pa.

Cons. Stat. Ann. § 6354; see also United States v. Bucaro, 898 F.2d

368, 372 (3d Cir. 1990).   However, the fact that plaintiffs were

juveniles and were not convicted of any crime is not dispositive of

whether the Eighth Amendment applies.   In In re Winship, our

Supreme Court held that juveniles, like adults in the criminal

setting, are constitutionally entitled to have applied the standard

of proof beyond a reasonable doubt even though the juvenile

adjudication is civil in nature.   397 U.S. 358, 365 (1970).

          In support of their position that the due process clause

of the Fourteenth Amendment does not apply to juveniles adjudicated

delinquent, defendants cite to Betts v. New Castle Youth

Development Center, 621 F.3d 249, 256 (3d Cir. 2010).   In Betts,

the plaintiff, a juvenile who had been adjudicated delinquent,

brought claims against the defendant juvenile detention facility


                                -16-
and several of its staff for permitting him to play tackle football

without any safety equipment, which resulted in a spinal cord

injury that rendered plaintiff a quadriplegic.        621 F.3d at 252.

Plaintiff alleged that defendants were deliberately indifferent to

a substantial risk of serious harm to him in violation of his

rights under the Eighth Amendment.      Id. at 256.   Plaintiff also

asserted that defendants were deliberately indifferent to his

liberty interest in bodily integrity and that allowing him to play

tackle football without equipment constituted a state-created

danger in violation of his right to substantive due process under

the Fourteenth Amendment.   Id. at 259.

            Our Court of Appeals affirmed the grant of summary

judgment against plaintiff on his claim under the due process

clause of the Fourteenth Amendment.     Id. at 261.    The Court

reasoned that because the plaintiff’s allegations regarding the

conditions of his confinement and defendants’ alleged failure to

ensure his safety “fit squarely within the Eighth Amendment’s

prohibition on cruel and unusual punishment,” the “more-specific

provision rule foreclose[d] [plaintiff’s] substantive due process

claims.”7   Id.



7. The Court of Appeals also ultimately affirmed the grant of
summary judgment in favor of defendants on plaintiff’s Eighth
Amendment deliberate indifference claim because plaintiff had
failed to raise a genuine dispute of material fact as to whether
there was a substantial risk of harm that was known to defendants.
Id. at 257-58.
                                 -17-
             In A.M. ex rel. J.M.K. v. Luzerne County Juvenile

Detention Center, a case cited by plaintiffs, our Court of Appeals

did apply the due process clause of the Fourteenth Amendment to a

juvenile’s claim against a detention center for failure to protect

him from harm while at the center.       372 F.3d 572, 575, 579 (3d Cir.

2004).   However, the plaintiff was awaiting final disposition and

placement on the charges against him and had not yet been

adjudicated delinquent.    Id. at 575.    Thus, the plaintiff’s claim

was properly analyzed under the due process clause of the

Fourteenth Amendment because he was merely a juvenile detainee.

Id. at 579, 584.

             In light of Betts, we agree with defendants that

plaintiffs’ claims under § 1983 are cognizable under the Eighth

Amendment rather than the due process clause of the Fourteenth

Amendment.    While plaintiffs have cited authority from outside this

circuit applying the Fourteenth Amendment to § 1983 claims brought

by juveniles adjudicated delinquent, we are bound to follow the

decision of our Court of Appeals directly on point.      See, e.g.,

A.J. by L.B. v. Kierst, 56 F.3d 849, 854 (8th Cir. 1995); Santana

v. Collazo, 714 F.2d 1172, 1179 (1st Cir. 1983).      In so ruling, we

note that there is no dispute that plaintiffs have alleged

sufficient facts to proceed with their § 1983 claims to the extent

they allege a violation of their rights under the Eighth Amendment.



                                  -18-
             Accordingly, the motion of defendants to dismiss

plaintiffs’ claims under 42 U.S.C. § 1983 to the extent such claims

are predicated on violation of their rights under the Fourth and

Fourteenth Amendment will be granted.

                                   IV

             Defendants have also moved to dismiss plaintiffs’ claims

for negligent infliction of emotional distress and intentional

infliction of emotional distress in Counts III and IV of the

complaint.    Defendants assert that these claims are inadequately

pleaded because plaintiffs have failed to allege a physical

manifestation of any emotional distress suffered as a result of

defendants’ conduct.

             The tort of negligent infliction of emotional distress

under Pennsylvania law has evolved almost exclusively in the

context of those who observe physical injury to close family

members and as a result suffer emotional distress.    See Armstrong

v. Paoli Mem’l Hosp., 633 A.2d 605, 609 (Pa. Super. 1993).      To

prevent a flood of litigation involving fraudulent or exaggerated

claims in such “zone of danger” or “bystander” types of claims,

Pennsylvania courts have required plaintiffs to allege a physical

injury resulting from the emotional distress.    See id. (citing

Restatement (Second) of Torts §§ 313, 436A).    Thus, a plaintiff

must allege that:    (1) he or she is a foreseeable plaintiff; and

(2) that he or she suffered a physical injury as a result of the

                                  -19-
defendant’s negligence.   Id.   A plaintiff is foreseeable when

either:   (1) he or she is a close relative of the injured victim

and was a bystander at the scene who closely observed the incident;

or (2) the defendant owes a pre-existing duty of care, either

through contract or fiduciary duty.     Id. at 610, 612, 615.   The

physical injuries accompanying the emotional distress may be

“trivial or minor in character.”   Potere v. City of Phila., 112

A.2d 100, 104 (Pa. 1955).   Generally, allegations that the

plaintiff suffered continued nausea or headaches, repeated

hysterical attacks, nightmares, insomnia, depression, shortness of

breath, hyperventilation, or similar effects are sufficient to

satisfy the physical injury requirement.    See Armstrong, 633 A.2d

at 609.

            In Giannone v. Ayne Institute, the district court

considered a claim for negligent infliction of emotional distress

under Pennsylvania law brought on behalf of a disabled minor

enrolled at the defendant school where the minor was forced to

sleep outside, and as a result suffered severe frostbite and other

injuries.   290 F. Supp. 2d 553, 557-78 (E.D. Pa. 2003).   The court

concluded that the plaintiff’s allegations that he sustained such

bodily injuries and that those injuries led to “severe emotional

distress” were sufficient to withstand a motion to dismiss.     Id. at

569.



                                 -20-
            The complaint here alleges that defendants had a

contractual and/or fiduciary duty of care to the named plaintiffs,

that plaintiffs suffered physical injuries including a broken nose

and broken ribs as a result of defendants’ abusive conduct, and

that this conduct caused emotional distress to plaintiffs.     These

allegations are sufficient to state a claim for negligent

infliction of emotional distress.   Plaintiffs do not seek to

recover for emotional distress suffered as a result of having

observed physical injuries to others but rather seek to recover for

emotional distress caused as a result of defendants’ allegedly

abusive and violent conduct toward them.   In such a situation,

defendants are incorrect that plaintiffs must also allege

separately a physical manifestation resulting from emotional

distress.   Armstrong, 633 A.2d at 609-11; see also Toney v. Chester

Cty. Hosp., 36 A.3d 83, 99 (Pa. 2011).   Given the allegations in

the complaint, we find plaintiffs have stated a claim for negligent

infliction of emotional distress.

            To state a claim for intentional infliction of

emotional distress, a plaintiff must aver that the defendant

engaged in conduct that was clearly outrageous.     Papieves v.

Lawrence, 263 A.2d 118, 121 (Pa. 1970).     Under Pennsylvania law,

“[t]he conduct must be so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly

                                 -21-
intolerable in a civilized society.”     Buczek v. First Nat’l Bank

of Mifflintown, 531 A.2d 1122, 1125 (Pa. Super. 1987) (internal

citation and quotation marks omitted).

          In Hoy v. Angelone, the Pennsylvania Supreme Court

provided examples of the type of conduct sufficient to permit a

claim for intentional infliction of emotional distress.    720

A.2d 745, 754 (Pa. 1998).   Those cases included intentionally

framing the plaintiff for murder, burying the plaintiff’s son in

a field after striking him with a car and killing him, and

knowingly issuing a press release stating that the plaintiff was

suffering from a fatal disease.    Id.   In Miller v. TJX Cos., the

district court denied a motion to dismiss a claim for

intentional infliction of emotional distress where the plaintiff

alleged that he was thrown against a door by a security guard

while shopping at the defendant’s store and that the incident

caused “shock to his system,” “emotional upset and harm,” and

“severe emotional distress.”    No. 19-252, 2019 WL 1168120, at *3

(E.D. Pa. Mar. 12, 2019).

          Here, the injured plaintiffs, at the time underage boys,

have alleged that defendants intentionally assaulted them in a

school setting.   The assaults included slamming them to the floor

or against the wall, jumping on them, punching them, and spitting

in their faces.   Plaintiffs have further alleged that such assaults

and abuses caused them severe emotional distress.   Such allegations

                                -22-
are sufficient to withstand a motion to dismiss.   See Miller, 2019

WL 1168120, at *3.   Again, defendants’ position that plaintiffs

must allege a physical manifestation of their emotional distress is

unavailing given the fact that plaintiffs have alleged that they

were intentionally targeted and directly suffered physical injuries

as a result of defendants’ allegedly abusive and violent actions.

          Accordingly, the motion of defendants to dismiss

plaintiffs’ claims for negligent infliction of emotional distress

and intentional infliction of emotional distress in Counts III and

IV of the complaint will be denied.8




8. Defendants also assert that plaintiffs’ negligent and
intentional infliction of emotional distress claims should be
dismissed as redundant of plaintiffs’ other claims, including
their other negligence claims and their § 1983 claims. Under
Rule 8(d)(2) of the Federal Rules of Civil Procedure, plaintiffs
may plead alternative theories of relief based on the same set
of facts.
                                -23-
